EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Roman Fayerberg on 4/6/2022. The application has been amended as follows: 

In the claims of 9/23/2021:

21. 	(Currently Amended) The bone fixation device of claim 20, wherein the posterior member and the anterior member are movably connected to one another between an open position such that the one or more clamps [[is]]are configured to be positioned on the rib bone and a closed positioned such that the one or more clamps [[is]]are configured to secure to at least a portion of the rib bone.
25. 	(Currently Amended) The bone fixation device of claim 18, wherein the one or more clamps includes first and second clamps configured to be positioned on either side of a fracture in the rib bone.
30. 	(Currently Amended) The bone fixation device of claim 29, wherein the posterior member and the anterior member are movably connected to one another between an open position such that the one or more clamps [[is]]are configured to be positioned on the rib bone and a closed positioned such that the one or more clamps [[is]]are configured to secure to at least a portion of the rib bone.
34. 	(Currently Amended) The bone fixation device of claim 28, wherein the one or more clamps includes first and second clamps configured to be positioned on either side of a fracture in the rib bone.

II.	The above amendments are intended to clerical in nature and to not affect the scope of the claims in any way.

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Seykora et al. (US 9237910) discloses a method/device involving a clip 24 and stabilizing a rib 26 but fails to disclose at least an expandable member configured to be adjustable to conform to a shape of a rib and/or passing an expandable member through an opening in a clamp positioned on a rib bone. There would have been no obvious reason(s) to modify the Seykora et al. method/device to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Seykora et al. method/device incapable of continuing to operate/behave in the particular manner set forth within the Seykora et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775